PER CURIAM.
In this appeal from a final order of dissolution of marriage, we affirm as to all issues raised by both the appeal and the cross-appeal. We write only to note that (1) the amount of $51,351.05 in past due temporary spousal support and marital home expenses the former husband concedes he owes is to be paid to the former wife from the former husband’s equitable distribution proceeds, as directed by the trial court in paragraph 16H of its judgment; and (2) the trial court is to be commended for the admirable way in which it handled this particularly contentious case.
AFFIRMED.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., concur.